Citation Nr: 0631938	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-17 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD) with 
major depression.

2.  Entitlement to service connection for a disability 
claimed as residuals of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  
Initially service connection for PTSD was granted and a 30 
percent rating was assigned.  More recently a 50 percent 
rating was assigned effective the initial date, leaving the 
issue as characterized on the title page.

The issue of entitlement to service connection for a 
disability claimed as residuals of exposure to asbestos is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's psychiatric disorder is manifested primarily by 
symptoms that include nightmares, anxiety, intrusive 
thoughts, panic attacks, depressed mood, and sleep 
impairment; without near continuous panic or depression 
affecting the ability to function independently, spatial 
disorientation, suicidal ideation, obsessional rituals, 
neglect of appearance or personal hygiene, or impaired 
impulse control.




CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice requirements have been satisfied by virtue of several 
letters sent to the veteran in November 2001, November 2004, 
March 2006, and August 2006.  The content of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection was granted for PTSD in a May 2002 rating 
action.  A 30 percent evaluation was assigned, effective in 
November 2001.  In April 2006, the RO granted service 
connection for major depression as a component of PTSD and 
assigned a 50 percent evaluation, effective in November 2001. 

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The General Rating Formula for Mental Disorders provides a 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).

In regard to industrial impairment, at his personal hearing 
the veteran reported that he was employed as Project Manager 
for the state of Maryland since November 2002.  He also 
reported other employment and indicated that he is the former 
owner of a store.  In a statement received in May 2005, he 
indicated that his contract had not been renewed by the 
state.  The veteran did not suggest that his contract was not 
renewed due to his psychiatric disability.  In considering 
his social impairment, the veteran has been married to his 
current spouse since 1999.  He had been married once before.  
He reported that he had one daughter from his first marriage 
and he was partially estranged from her.  The veteran 
indicated that he had one neighbor, but there was no 
communication between the two.  He did not go to church and 
rarely socialized.

The veteran reported in June 2003 that his symptoms included 
panic attacks, hot flashes, avoidance of crowds, sleep 
impairment, memories of Vietnam, and problems with retention 
of tasks that required long-term memory.  At the VA 
examination in December 2004, he reported similar symptoms as 
well as, flashbacks, recurrent dreams of Vietnam, and 
intrusive recollections.  He stated that his medication, 
Zoloft, had been recently increased. 

While the veteran showed some difficulties in maintaining 
stable relationships, on the mental examinations, the veteran 
in describing his symptoms did not indicate significant 
problems involving self-care.  On all examinations he was 
described as well-groomed and adequately dressed.  He did not 
indicate problems involving routine behavior or conversation.  
There is no indication of neglect of personal hygiene.  While 
his affect was described as constricted at the December 2004 
VA examination, his thought processes were described as 
normal.  His speech has always been within normal limits.  
His conversation was normal, not illogical, obscure or 
irrelevant.  The VA records do not relate that he had 
problems in this regard.  He was described usually as 
cooperative and maintained good eye contact.  

Further, he appears to be able to function independently, 
appropriately, and effectively.  There was no evidence of 
spatial disorientation.  He was described as oriented at the 
examinations, rather than disoriented.  There were no 
reported obsessional rituals.  Although there was evidence of 
depression, his thought processes and associations were 
logical.  He reported that he had problems with long term 
memory but VA examiners have noted that there was no 
confusion or gross impairment in memory.  Hallucinations were 
not complained of and delusional material was not elicited.  

Although the veteran noted problems with irritability, it has 
not been objectively shown that he has problems with impaired 
impulse control, evidenced by unprovoked irritability with 
periods of violence.  Further, there was no reported evidence 
of near continuous panic or depression that affected his 
ability to function independently.  He has not reported any 
suicidal ideation.  In a statement received in November 2004, 
the veteran reported that "he felt like killing again;" 
however there is no indication that he has planned or acted 
upon this.  Moreover, he has not reported this to any medical 
professionals.  

The Board reviewed and considered the range of GAF scores.  
The GAF score assigned at the December 2004 VA examination 
was 55.  GAF scores are not controlling, but must be 
accounted for as they represent the assessment of trained 
medical observers.  While the GAF scores are indicative of 
ongoing symptomatology including periods of exacerbation, the 
veteran's 50 percent disability rating reflects the fact that 
he experiences significant psychiatric symptoms.  A GAF 
scores in the mid 50s is indicative of moderate disability.  
Moreover, as noted above, the GAF score seems consistent with 
the impairment and symptoms reported.

In summary, the veteran does have PTSD, and it is recognized 
that it is a significant disability for him.  The current 50 
percent evaluation recognizes that it is manifested by 
occupational and social impairment.  However, even examining 
the criteria for the current 50 percent evaluation, the 
veteran's disability is manifested only by disturbances in 
motivation and mood (i.e., depression or anxiety), and by 
difficulty in establishing and maintaining effective work and 
social relationships.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.  


REMAND

In May 2002, the RO notified the veteran of the grant of 
service connection for PTSD and denial of service connection 
for a skin rash and a disability claimed as residuals of 
exposure to asbestos.  It was noted that no specific 
disability was claimed or shown to be due to reported 
asbestos exposure.  In November 2002, the veteran, indicated 
that he disagreed with the May 2002 rating action.  The RO 
issued a statement of the case (SOC) in November 2002 but did 
not include the issue pertaining to entitlement to service 
connection for a disability claimed as residuals of exposure 
to asbestos.  Where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO did not 
subsequently issue a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

In view of the above, this issue is remanded to the RO via 
the AMC in Washington, DC for the following:

The RO should issue a SOC with respect to 
the claim for entitlement to service 
connection for a disability claimed as 
residuals of exposure to asbestos.  The 
veteran is advised that a timely 
substantive appeal will be necessary to 
perfect the appeal to the Board.  
38 C.F.R. § 20.302(b).  Then, only if the 
appeal is timely perfected, this issue is 
to be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


